This is an action of negligence in which the plaintiff seeks to recover for damages resulting to him because of injuries sustained by his minor son when hit and injured by an automobile owned and driven by the defendant in the city of Burlington on January 19, 1942. The case was tried below with Thomas Duval,b.n.f., Paul Duval, v. Palmer, and presents the same questions as the latter. The opinion in that case has been handed down at the present term of this court, 113 Vt. 389, 34 A.2d 317. For the reasons there stated the entry in this case is: Judgmentreversed. Judgment for the defendant to recover her costs. *Page 393